Title: From Thomas Jefferson to Jones & Howell, 21 August 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell
                     
                     Monticello Aug. 21. 08.
                  
                  On the 9. inst. I wrote to you for 2. tons of rod & 2½ Cwt. of bar iron. on the 18th. I wrote to have a part of the bars inch square, & for some sheet iron. since this last date a pressing call occurs for 100. f. running measure of ship-bolt iron 1½ I. or at least 1¼ I. diameter, either round or sight square, in no matter what lengths, of the toughest iron. I must pray you therefore to add this to the preceding orders, & to lose no time in forwarding it. I salute you with friendly respect.
                  
                     Th: Jefferson
                     
                  
               